DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
  
Claim Status
Claims 36-53, 55, and 56 are pending. 
Claims 1-35 and 54 were previously canceled.
Claims 36-53, 55, and 56 have been examined.
Claims 36-53, 55, and 56 are allowed.

Priority
Priority to CON 16/142480 filed on 09/26/2018, which claims priority to CON of 12/532520 filed on 11/10/2009, which claims priority to 371 PCT/US08/04502 filed on 04/08/2008 which claims priority to application 60/910686 filed on 04/09/2007 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 36, 37, 39-42, 44, 48, 49, 51, 53 55 and 56 under 35 U.S.C. 103(a) as being unpatentable over Mihara et al. (Japanese Patent Application Publication 2001064433 A, Published 03/13/2001) in view of Bernard et al.  (French Patent 2513119, Published 03/25/1983) is withdrawn in view of the Applicant’s arguments.
	The rejection of claims 45, 46, 47, and 50 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara et al. (Japanese Patent Application Publication 2001064433 A, Published 03/13/2001) in view of Bernard et al.  (French Patent 2513119, Published 03/25/1983) as applied to claims 36, 37, 39-42, 44, 48, 49, 51, 53 55 and 56 above, and further in view of Vermeer (US Patent 5624906 , Published 04/29/1997) is withdrawn in view of the Applicant’s arguments.
The rejection of claims 38, 43 and 52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara et al. (Japanese Patent Application Publication 2001064433 A, Published 03/13/2001) in view of Bernard et al.  (French Patent 2513119, Published 03/25/1983) as applied to claims 36, 37, 39-42, 44, 48, 49, 51, 53 55 and 56 above, and further in view of Libin (US Patent 4976955, Published 12/11/1990) is withdrawn in view of the Applicant’s arguments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art is free of a biodegrdable film comprising inorganic peroxide particles for application to hypoxic tissue. For the foregoing reasons claims 36-53, 55, and 56 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI SOROUSH/
Primary Examiner, Art Unit 1617